Citation Nr: 0943451	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-38 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for an acromioclavicular joint osteoarthritis with recurrent 
dislocations of the right shoulder disability from March 14, 
2005 to April 28, 2006, and after July 1, 2006. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1978 to 
May 1978, October 2001 to May 2002, and August 2002 to July 
2003.  With his National Guard service, he had 26 years of 
total service for retired pay.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied entitlement to service 
connection for residuals, right shoulder injury.  A July 2006 
decision review officer (DRO) decision granted the Veteran 
service connection for acromioclavicular joint osteoarthritis 
with recurrent dislocations, right shoulder (dominant) with a 
20 percent evaluation effective from March 14, 2005 to April 
28, 2006, a 100 percent evaluation effective from April 28, 
2006 to July 1, 2006, and a 20 percent evaluation after July 
1, 2006.  

This issue has been re-characterized to comport to the 
evidence of record.  The Veteran was granted a 100 percent 
rating from April 28, 2006 to July 1, 2006; thus because 
during this period of time the Veteran was granted the full 
benefit he sought, his claim for a higher initial rating for 
his right shoulder disability from April 28, 2006 to July 1, 
2006, is not on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in September 2009.  A transcript 
of the hearing is of record.

The evidence of record indicates that the Veteran has a scar 
associated with his right shoulder disability and that his 
right shoulder disability may manifest separate neurologic 
abnormalities of the right arm and hand.  Entitlement to 
service connection for separate compensable neurologic or 
scar disabilities, on a direct or secondary basis, are not 
currently before the Board and are REFERRED to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue on appeal is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks an initial evaluation in excess of 20 
percent for his service-connected acromioclavicular joint 
osteoarthritis with recurrent dislocations of the right 
shoulder disability from March 14, 2005 to April 28, 2006, 
and after July 1, 2006.  At his September 2009 hearing the 
Veteran testified that his right shoulder condition has 
worsened in the past year and that his right shoulder lacks 
muscle tissue when compared to his left shoulder and has 
affected his range of motion.    
In order to ensure a full and complete record, a new VA 
medical examination is necessary to assess the current 
severity of the right shoulder disability.  38 C.F.R. 
§ 3.159(c)(4).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

In statements received by the Board in October 2009, the 
Veteran stated that he was unable to work due to his right 
shoulder, thereby raising a claim for a total disability 
rating by reason of individual unemployability due to 
service-connected disability (TDIU).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a 
request for a TDIU, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA medical 
examination to evaluate the current 
severity of his service-connected 
acromioclavicular joint osteoarthritis 
with recurrent dislocations of the right 
shoulder disability.  The examiner should 
identify the nature and extent of the 
disability of the service-connected right 
shoulder, including whether there are 
frequent episodes of dislocation, whether 
there is guarding of all movements, and 
how much range of motion there is, by 
degrees.  Additionally, the examiner 
should comment on whether the service-
connected right shoulder disorder prevents 
the Veteran from being employed.    

A complete rationale must be given for any 
medical opinion provided.  The claim 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The RO/AMC should take all appropriate 
action to develop and address the 
Veteran's raised TDIU claim.  The right 
shoulder claim should also be 
readjudicated.  If the claim remains 
denied, the RO/AMC should issue a 
pertinent supplemental statement of the 
case (SSOC) containing notice of all 
relevant actions taken on the appeal, to 
include a summary of the evidence and 
applicable law and regulations considered 
regarding the issue currently on appeal, 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



